Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT 
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Christopher Atkin (Reg. 56,063) on November 05, 2021. 
The application has been amended as follows: 
a)	Cancel claims 11-21 and 24. 
b)	Claim 6 has been amended to remove the number “116” from the claim.
6. (Currently Amended) The integrated power semiconductor device according to claim 3, wherein the first conductivity type first deep well region is located in an isolation region formed by the first dielectric trench and the first oxygen ions injection layer; or the first conductivity type first deep well region is located outside the isolation region formed by the first dielectric trench and the first oxygen ions injection layer, and a first conductivity type contact ring is located in the edge of first conductivity type the first deep well region and in contact with a  and is in contact with a contact ring metal; wherein the second high voltage pLDMOS device is located in a first conductivity type fourth deep well region, the first conductivity type fourth deep well region is located outside an isolation region formed by the fourth dielectric trench and the fourth oxygen ions injection layer, and a first conductivity type contact ring is located inside the edge of the first conductivity type fourth deep well region and is in contact with a contact ring metal. 
2.	Claims 1-10 and 22-23 are allowable. The restriction requirement between Embodiments, as set forth in the Office action mailed on 07/14/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5, 9 and 22-23 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claims. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Allowable Subject Matter


3.	Claims 1-10 and 22-23 are allowed.
4. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of " a fourth gate dielectric layer located on an upper surface of the first conductivity type second drift region and the second conductivity type second body region a fourth gate terminal located on an upper surface of the fourth gate dielectric layer, a field oxide dielectric layer located on an upper surface of the first conductivity type second drift region and located between the second conductivity type second body region and the first conductivity type second field resistance region, and a pre-metal dielectric layer located on a surface of the field oxide dielectric layer and the fourth gate terminal; wherein the low voltage NMOS device, the low voltage PMOS device, the low voltage NPN device and the low voltage diode device are both located in an isolation region formed by a first dielectric trench and a first oxygen ions injection layer, the first oxygen ions injection layer is connected with the first dielectric trench to form the isolation area, and a first polysilicon filler is located in the first dielectric trench” (claim 1) as instantly claimed and in combination with the remaining elements. 

5. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 7,829,971-discloses a semiconductor apparatus comprising: a semiconductor layer having a front surface and a back surface, the semiconductor layer including: a low potential reference circuit part operable at a first reference potential; a high potential reference circuit part operable at a second reference potential, which is greater than or equal to the first reference potential; and a level-shift element forming part having a level-shift element providing a level-shift between the first and second reference potentials; an insulating member located on a first portion and a second portion of the back surface of the semiconductor layer, the first and second portions respectively correspond to the low and high potential reference circuit parts; a first conductive member located opposite to the low potential reference circuit part with respect to the insulating member, and electrically connected with a first region of the low potential reference circuit part, wherein the first reference potential is applied to the first region; and a second conductive member located opposite to the high potential reference circuit part with respect to the insulating member, and electrically connected with a second region of the high potential reference circuit part, wherein the second reference potential is applied to the second region.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818